Name: Commission Delegated Regulation (EU) 2016/1614 of 8 September 2016 laying down temporary exceptional measures for the milk and milk products sector in the form of extending the public intervention period for skimmed milk powder in 2016 and advancing the public intervention period for skimmed milk powder in 2017 and derogating from Delegated Regulation (EU) 2016/1238 as regards the continued application of Regulation (EC) No 826/2008 with respect to aid for private storage under Implementing Regulation (EU) No 948/2014 and of Regulation (EU) No 1272/2009 with respect to public intervention under this Regulation
 Type: Delegated Regulation
 Subject Matter: European Union law;  processed agricultural produce;  economic policy;  trade policy;  distributive trades;  agricultural policy
 Date Published: nan

 9.9.2016 EN Official Journal of the European Union L 242/15 COMMISSION DELEGATED REGULATION (EU) 2016/1614 of 8 September 2016 laying down temporary exceptional measures for the milk and milk products sector in the form of extending the public intervention period for skimmed milk powder in 2016 and advancing the public intervention period for skimmed milk powder in 2017 and derogating from Delegated Regulation (EU) 2016/1238 as regards the continued application of Regulation (EC) No 826/2008 with respect to aid for private storage under Implementing Regulation (EU) No 948/2014 and of Regulation (EU) No 1272/2009 with respect to public intervention under this Regulation THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 219(1) in conjunction with Article 228 thereof, Whereas: (1) The milk and milk products sector is confronted with market disturbance due to a strong supply-demand imbalance. (2) The production of skimmed milk powder in the Union increased by 18 % in the period from January to April 2016 as a result of increased milk production, while exports declined by 8 % in the same period. Exports of skimmed milk powder traditionally represent some 40 to 50 % of the total skimmed milk powder production in the Union. (3) As a consequence, prices of skimmed milk powder in the Union are under downward pressure. (4) Article 12(d) of Regulation (EU) No 1308/2013 provides that public intervention for skimmed milk powder is to be available from 1 March to 30 September. In accordance with Commission Delegated Regulation (EU) 2015/1549 (2), in 2016 public intervention for skimmed milk powder was made available from 1 January to 30 September. (5) In order to provide for the possibility to swiftly use all possible market measures and cater for a situation where the prices of skimmed milk powder would further deteriorate and market disturbances would deepen, it is essential that public intervention remains available for skimmed milk powder without interruption until the start of the next intervention period on 1 March 2017. (6) It is therefore appropriate to extend the intervention buying-in period for skimmed milk powder in 2016 until 31 December 2016, and to fix the start of the intervention buying-in period in 2017 at 1 January. (7) The extension of the intervention buying-in period from 30 September 2016 to 31 December 2016 coincides with the date of application of Commission Delegated Regulation (EU) 2016/1238 (3) and Commission Implementing Regulation (EU) 2016/1240 (4), which replace Commission Regulation (EC) No 826/2008 (5) and Commission Regulation (EU) No 1272/2009 (6) as from 1 October 2016. In the interest of continuity and legal certainty, it is appropriate to provide for a derogation to the effect that Regulation (EC) No 826/2008 continues to apply to applications for private storage aid for skimmed milk powder submitted under Commission Implementing Regulation (EU) No 948/2014 (7) and that Regulation (EU) No 1272/2009 continues to apply to offers or tenders submitted under this Regulation. (8) In order to ensure that the temporary measures provided for in this Regulation have an immediate impact on the market and contribute to stabilise prices, this Regulation should enter into force on the day following that of its publication, HAS ADOPTED THIS REGULATION: Article 1 Derogation from Regulation (EU) No 1308/2013 By way of derogation from Article 12(d) of Regulation (EU) No 1308/2013, the period during which public intervention for skimmed milk powder is available in 2016 shall be extended to 31 December 2016. By way of derogation from Article 12(d) of Regulation (EU) No 1308/2013, in 2017 public intervention for skimmed milk powder shall be available from 1 January to 30 September. Article 2 Derogation from Delegated Regulation (EU) 2016/1238 By way of derogation from Articles 10 and 11 of Delegated Regulation (EU) 2016/1238, Regulation (EC) No 826/2008 shall continue to apply in respect of applications for private storage aid for skimmed milk powder submitted before 1 March 2017 under Implementing Regulation (EU) No 948/2014. By way of derogation from Articles 10 and 11 of Delegated Regulation (EU) 2016/1238, Regulation (EU) No 1272/2009 shall continue to apply in respect of offers or tenders for skimmed milk powder submitted before 1 January 2017 under the first paragraph of Article 1 of this Regulation. Article 3 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 September 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Delegated Regulation (EU) 2015/1549 of 17 September 2015 laying down temporary exceptional measures for the milk and milk product sector in the form of extending the public intervention period for butter and skimmed milk powder in 2015 and advancing the public intervention period for butter and skimmed milk powder in 2016 (OJ L 242, 18.9.2015, p. 28). (3) Commission Delegated Regulation (EU) 2016/1238 of 18 May 2016 supplementing Regulation (EU) No 1308/2013 of the European Parliament and of the Council with regard to public intervention and aid for private storage (OJ L 206, 30.7.2016, p. 15). (4) Commission Implementing Regulation (EU) 2016/1240 of 18 May 2016 laying down rules for the application of Regulation (EU) No 1308/2013 of the European Parliament and of the Council with regard to public intervention and aid for private storage (OJ L 206, 30.7.2016, p. 71). (5) Commission Regulation (EC) No 826/2008 of 20 August 2008 laying down common rules for the granting of private storage aid for certain agricultural products (OJ L 223, 21.8.2008, p. 3). (6) Commission Regulation (EU) No 1272/2009 of 11 December 2009 laying down common detailed rules for the implementation of Council Regulation (EC) No 1234/2007 as regards buying-in and selling of agricultural products under public intervention (OJ L 349, 29.12.2009, p. 1). (7) Commission Implementing Regulation (EU) No 948/2014 of 4 September 2014 opening private storage for skimmed milk powder and fixing in advance the amount of aid (OJ L 265, 5.9.2014, p. 18).